Hosmer, Ch. J.
It is admitted by the parties, in this case that Casey was empowered to oblige the firm of Lawrence & Co. by contract, to a responsibility for the notes, received of Brown and Hall to collect. Nor has any objection been made to the *399charge of the judge. If none but legal testimony was admitted, the instruction given to the jury seems unexceptionable ; as, in substance, they were directed to make their finding pursuant to the testimony. The objection made is precisely this ; that, as Casey gave a receipt for the notes, in his own name, it must not merely be presumed, that he received them on his own personal responsibility, but that evidence to the contrary would be in contravention of the written contract. The judge received such evidence, and submitted the question of fact to the jury ; and the admission of the testimony is supposed to be erroneous.
The receipt contained no express contract, except that the notes in question were received by Casey for collection. Proof was offered and received, that Casey was possessed of a note, given to the defendants, a part of which was paid, and for the residue, the above notes were delivered by Brown and Hall, to be collected, and applied in satisfaction of it. I think the evidence was rightly admitted. The receipt, undoubtedly, standing alone, was evidence, prima facie, of a personal contract made by Casey ; but the proof received, however, did not contradict the writing, and consisted only of collateral facts, which gave it a construction. The nature of the transaction proves, that Casey was exercising the power with which he was invested by the firm, for the joint benefit of the partners ; and that the notes were received to be collected for their use. It has been often adjudged, that where there are partners in a certain business, and one of them gives a receipt in his own name, having relation to such business, it is obligatory on the partnership. Willet v. Chambers, Cowp. 814. Biggs & al. v. Lawrence, 3 Term Rep. 454. Mason v. Rumsey & al. 1 Campb. 384. The case of Willet v. Chambers is not distinguishable, essentially, from the one before the Court. Dadley and Chambers were partners, as attorneys and conveyancers, and part of their business consisted in receiving the money of other persons, and laying it out on securities. Dadley received of the plaintiff a certain sum, and gave for it his personal receipt ; and Chambers received another sum of the plaintiff, and, after having acknowledged the reception of it, "promised to account to him on demand." One of the receipts was signed by Dadley, and the other by Chambers, as individuals. The court held, as the money was to be received to be laid laid out by the partnership, that Dadley and Chambers were jointly responsible. The receipts, per se, proved nothing but the reception of the money *400by each person individually. Testimony was received to shew the nature of the transaction ; and when it was ascertained, that the money was received for the joint interest, it was said by the court to be received on joint responsibility. Every question arising in this case, arose in Willet v. Chambers, and was settled in the same manner as this case was adjudged in the court below.
I do not advise a new trial.
Peters, Brainard and Bristol, Js. were of the same opinion.
New trial not to be granted.